DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed November 10, 2021, has been entered.  Prior to the amendment, claims 1-16 were pending in the application.  After entry of the amendment, claims 1-16 remain pending; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Examiner’s Comments
4.	As noted in the previous Office action, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  In amending the claims, it is suggested that applicant indent the elements of the claims according to 37 CFR 1.75(i).

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reciprocating impact power element (as recited in claim 1, line 5); the reciprocating impact guide element having both ends extending out of the reciprocating impact box body (as recited in claim 1, lines 9-10); the “conical surface” (as recited in claim 2, line 10); and the “retaining element” (as recited in claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
Claim 1 recites (in line 17) a discharging tooth wing plate material guiding surface.  This surface is identified in applicant’s written specification by reference numerals 32 and 33, which appear in Fig. 8 (reference numeral 32 is identified as an upper material guiding surface; reference numeral 33 as a lower material guiding surface; see paragraph [0068] of applicant’s published application).  With reference to Fig. 8, however, it cannot be discerned what physical features are denoted by reference numerals 32 or 33.  Accordingly, it is not clear what is meant by the recitation in claim 1 of “a discharging tooth wing plate material guiding surface”, how such .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, for example, a main tooth seat (e.g., in line 10) and a lateral discharging tooth wing plate (e.g., in line 11).  It is not clear what disclosed features are being referred to by these terms.  Although applicant’s written specification identifies the main tooth seat as reference numeral 5 and the wing plate as reference numeral 6, it is not clear what specific features are being denoted by the lead lines for these reference numerals in the drawings.  In Fig. 1, for example, reference numerals 5 and 6 appear to be directed generally to the same feature.
Claim 1 has been amended (at lines 11-13) to add the recitation “wherein the lateral discharging tooth wing plate and the main tooth seat are connected separately or in one piece”.  Claim 7, however, recites the same language (see lines 3-4); the recitation in claim 7, therefore, is redundant and confusing.
Claim 1 recites (in line 17) a discharging tooth wing plate material guiding surface.  This surface is identified in applicant’s written specification by reference numerals 32 and 33, which appear in Fig. 8 (reference numeral 32 is identified as an upper material guiding surface; 

Response to Arguments
8.	Applicant's arguments submitted with the response filed November 10, 2021, have been fully considered, as addressed below.
With respect to the 35 U.S.C. 112(a) rejection concerning the claim 1 recitation of “a discharging wing plate material guiding surface” (this rejection is re-presented in the present Office action as a rejection under 35 U.S.C. 112, second paragraph and as a specification objection), applicant argues (on pages 16-17 of the response) that an amendment to claim 1 addresses the rejection.  The relevant portion of claim 1 has been amended as follows: “a discharging tooth wing plate material guiding surface”.  It is not seen how the addition of the word “tooth” addresses this issue.  As noted in the rejection, applicant’s written specification indicates that reference numerals 32 and 33 (in Fig. 8) denote an upper material guiding surface and a lower material guiding surface, respectively, and that it cannot be discerned from Fig. 8 what physical features are denoted by these reference numerals.  It is not seen how the addition of the word “tooth” to the claim language remedies this issue.  Accordingly, this rejection is maintained in the current action.



Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
22 February 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672